Citation Nr: 0936924	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left ear pain.  

2.  Entitlement to an initial compensable rating for 
epididymitis, claimed as scrotal/testicle pain on the right 
side.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision in September 2005, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, VA.  The Veteran, who had active service 
from January 1978 to September 1999, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.

During the Board hearing in July 2009, the Veteran raised a 
claim to reopen service connection for hearing loss and 
raised an increased rating claim for his low back disability.  
However, these matters are not before the Board because they 
have not been prepared for appellate review.  Accordingly, 
these matters are referred to the Board for appellate review.  
Also at the hearing, the Veteran withdrew his claim for an 
initial rating higher than 10 percent for tinnitus.  

The issue of an initial compensable rating for epididymitis 
is addressed in the REMAND portion of the decision below.


FINDING OF FACT

There is no current diagnosis of a left ear disorder 
manifested by ear pain.  


CONCLUSION OF LAW

Left ear pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2004 and August 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran claims he has left ear pain due to service.  In 
July 2009, the Veteran testified that he had left ear pain 
during service associated with a sore throat, vertigo, ear 
infections and acoustic trauma.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an in-service incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service treatment records show that from January 1991 to 
February 1991, the Veteran was treated for left ear pain.  He 
had left ear blockage and assessments of left ear otalgia, 
otitis and Eustachian tube dysfunction.  In March 1991 he had 
ear pain when swallowing.  In February 1995, the Veteran 
complained of ear pain, had purulent fluid in the left ear 
and an assessment of otitis media in the left ear.  In March 
1996, he complained of a sore throat, ear aches and chest 
congestion.  In December 1998, the Veteran complained of left 
ear pain and had an assessment of pneumonia.  

After service, the medical evidence shows that from December 
2004 to January 2005, the Veteran complained that his ears 
hurt and his assessments included acute persistent viral 
sinusitis and viral upper respiratory infection.  This was 
the first time ear pain was documented, which was over four 
years after service.  The absence of documented complaints 
indicative of ear pain from 1999 to 2004 weighs against the 
claim that a left ear condition is related to service on the 
basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic left ear disability and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, as there were a few isolated complaints over a 
twenty year period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

The absence of continuity of symptoms from 1999 to 2004 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).

While the Veteran has associated his current left ear pain to 
service, the absence of medical evidence of continuity of 
symptomatology outweighs the Veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection for 
the claimed disorder based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is not established.

While the Veteran is competent to describe symptoms of left 
ear pain, a left ear disability is not a condition under case 
law that has been found to be capable of lay observation, and 
the determination as to the presence of such a left ear 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here, the question is the diagnosis of a left ear 
disability, not capable of lay observation, and therefore 
medical in nature, and of medical causation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
an opinion on a medical diagnosis, not capable of lay 
observation, and on medical causation.  For these reasons, 
the Board rejects the Veteran's statements that he has a 
current left ear disorder that had onset during service or is 
related to any injury or event of service origin.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As for the competent medical evidence of record, there is no 
current diagnosis of a left ear disorder manifested by ear 
pain.  On VA examination in April 2005, the examiner noted 
the Veteran had a history of left ear infections for the past 
thirteen years, which were not due to injury, but due to cold 
and flu symptoms.  The Veteran had watery discharge from the 
left ear, the symptoms occurred three times per month and 
each time lasted two days.  

On auricle examination, external ear examination, tympanic 
membrane examination and mastoid examination, the left ear 
was with normal limits.  There was no ear disease or active 
infection present in the left ear.  The examiner was of the 
opinion that there is no diagnosis for a left ear condition 
because there is no pathology to render a diagnosis.  

On VA examination in September 2008, auricle examination and 
external ear examination show that the left ear was within 
normal limits.  

While the evidence shows the Veteran has complained of left 
ear pain, the Court has held that pain is not a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Therefore, absent demonstrated functional impairment, the 
Board finds that the RO was not incorrect in concluding that 
there was no disability subject to service connection.  Also, 
in the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). Therefore, because there is no evidence of a left 
ear disability related to the Veteran's service, service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 


ORDER

Service connection for left ear pain is denied.  


REMAND

A preliminary review of the record discloses a need for 
further development with respect to the claim for an initial 
increased evaluation for epididymitis.  On VA examination in 
June 2005, the Veteran had a clinical impression of chronic 
epididymitis with induration of the head of the epididymis.  
The rating decision in September 2005, currently on appeal 
granted service connection for epididymitis, claimed as 
scrotal/testicle pain on the right side and granted a 
noncompensable rating by analogy under Diagnostic Code 7525 
for chronic epididymo-orchitis.  

On the Veteran's most recent VA examination in September 
2008, the examiner noted the Veteran urinated four times per 
day at intervals of four hours and twice during the night at 
intervals of two hours.  The examiner indicated there was no 
change in the diagnosis of epididymitis due to the Veteran's 
subjective complains of right sided pain radiating to the 
scrotum and the objective evidence showing slightly enlarged 
and tender epididymis on the right.  In July 2009, the 
Veteran testified that he urinated every two to three hours 
during the day and the three to four times at night.  As the 
evidence suggests that the Veteran may have a voiding 
dysfunction which may have increased in severity since his 
last VA examination in September 2008, a new VA examination 
is warranted to determine whether the Veteran's service-
connected epididymitis, which currently is rated by analogy 
under Diagnostic Code 7525, is associated with urinary 
frequency.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the Veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of with his service-
connected epididymitis and whether he has 
a voiding dysfunction associated with his 
service-connected epididymitis.  All 
necessary evaluations, studies and tests 
deemed necessary should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's epididymitis.  

Following the review of the record and 
the examination, the examiner is 
specifically requested to offer comments 
and an opinion as to whether the Veteran 
has a voiding dysfunction associated with 
his service connected disability.  If the 
examiner determines that Veteran has a 
voiding dysfunction associated with the 
service-connected epididymitis, the 
examiner should comment on the number of 
voiding intervals per day and per night.  
If there is no voiding dysfunction 
associated with epididymitis, the 
examiner should comment on whether the 
Veteran has undergone long-term drug 
therapy, one to two hospitalizations per 
year and/or requires intermittent 
intensive management.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


